





EXHIBIT 10.4



TERMINATION OF GRANT UNDER SIMMONS FIRST NATIONAL CORPORATION
LONG TERM INCENTIVE PLAN TO MARTY D. CASTEEL







--------------------------------------------------------------------------------





EXHIBIT 10.4





TERMINATION OF GRANT UNDER
SIMMONS FIRST NATIONAL CORPORATION
LONG TERM INCENTIVE PLAN





          WHEREAS, Marty D. Casteel ("Participant") was granted an award under
the Simmons First National Corporation Long Term Incentive Plan ("Plan") for
2008;



          WHEREAS, the award consisted of $65,000.00 in cash and 2,241 shares of
Simmons First National Corporation Common Stock ("SFNC Stock");



          WHEREAS, in light of the current economic conditions and the recently
adopted statutory and regulatory provisions restricting the use of incentive
compensation by certain financial institutions, the Company terminated the Plan;



          WHEREAS, the Company and the Participant have agreed that the
Participant's 2008 grant under the Plan should be terminated and cancelled.



          NOW, THEREFORE, the undersigned agree as follows:



          1.  Termination of Grant.  The 2008 LTIP grant to the Participant,
consisting of  $65,000 in cash and 2,241 shares of SFNC Stock, is hereby
terminated and cancelled, effective February 23, 2009.



          IN WITNESS WHEREOF, the parties have executed this instrument this ___
day of _______________, 2009.





 

SIMMONS FIRST NATIONAL CORPORATION

   

By

 

Title:

 

             

Marty D. Casteel

